USCA4 Appeal: 21-7616      Doc: 15         Filed: 09/23/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7616


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MATTHEW JAMES DURY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:08-cr-00016-MR-1)


        Submitted: July 28, 2022                                    Decided: September 23, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Matthew James Dury, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7616      Doc: 15        Filed: 09/23/2022     Pg: 2 of 2




        PER CURIAM:

               Matthew James Dury appeals the district court’s order denying his postjudgment

        motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

        for the reasons stated by the district court. United States v. Dury, No. 1:08-cr-00016-MR-

        1 (W.D.N.C. Oct. 26, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2